DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.

Withdrawn Rejections
The provisional rejection of claims 18, 19, and 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-24 of copending Application No. 15/771,046 (reference application) is withdrawn.  The culture methods of the copending claims use adherent culture conditions not used in the instant claim that would not necessarily result in the same concentrations of PEDF or the secretion parameters of PEDF and VEGF as claimed in the instant claims.
 	The provisional rejection of claims 18, 19, and 21-23, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 12, 13, 24-16, 30-32, 35-37, 42, 54-59 of copending Application No. 14/583,848 (reference 
	The rejection of claims 18, 19, and 21-24, on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,956,866, is withdrawn.  
The rejection of claims 18, 19, 21-24, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims overcome this rejection.
The rejection of claim 18, 19, and 21-24, under 35 U.S.C. 103 as being unpatentable over Clegg (US 2015/0175964 A1 Pub date: 6/25/2015; effectively filed: 6/5, 2012) in further view of Zhu (Zhu et al. Invest. Ophthalmol. Vis. Sci. 52:1573-1585, 2011; of record) and Choudhary (US 2015/0159134 A1 effectively filed:12/11/2013).  The amendments to the claims overcome this rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

The following double patenting rejections have been updated to take into consideration amendments to claims in instant and/or copending applications or patents
(1) Claims 18, 19, and 21-24, as amended or previously presented, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 and 40 of copending Application No. 15/539,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims comprising overlapping, non-mutually exclusive subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant claim 18 and copending claim 31 both specify a method of generating RPE cell comprising culturing pluripotent stem cells in a medium comprising a RPE differentiation agent and said medium devoid of a TGFbeta superfamily member to generating differentiating cells; culturing the differentiating cells in a medium comprising aid differentiation agent, and a TGFbeta superfamily member, to generate cells of differentiated towards an RPE linage; and culturing the cells which are further differentiated towards the RPE linage in a medium comprising nicotinamide, wherein said medium is devoid of the TGFbeta superfamily member.  The copending claims more narrowly define the differentiation agent as nicotinamide and the TGFbeta super family member as activin A.  However, these species disclosed by the copending claims 
Instant claim 19 specifies the TGFbeta superfamily member as TGFbeta 1 or 3, or activin A.  Copending claim 31 specify activin A and thus discloses a species.  As 
Instant claim 21 specifies the differentiation agent as NA or 3-aminobenzamide.  Copending claim 31 discloses NA and thus discloses a species.  As such, copending claim 31 renders instant claim 21 obvious.
Instant claim 22 specifies the pluripotent stem cells as embryonic stem cell.  Copending claim 31 also specifies the pluripotent stem cells as embryonic stem cells.  As such, copending claim 31 renders instant claim 22 obvious for reasons discussed above.
Instant claim 23 and copending claim 40 essentially recite the same limitations.  As such, copending claim 40 renders instant claim 23 obvious for reasons discussed above.
	Instant claim 24 specify that the ES cells are culture on human cord fibroblast.  Copending claim 31 is silent to these limitations.  However, the culture of the ES cell on human cord fibroblast is not an active method step in the claims and is therefore solely descriptive to the ES cell.  The ES cells are not structural changed by such culture, just maintained in the pluripotent state.  As such, the limitations of claim 24 do not further limit the claim and therefore for reasons discussed above copending claim 31 renders instant claim 24 obvious.

(2)  Claims 18, 19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 15/539,473 (reference application). Although the claims at issue are not 
Copending claim 25 discloses culturing hES cell in a medium devoid of activin a and comprising to produce differentiating cells; culturing the differentiated cell with NA and Activin a to arrive at RPE linage cell and further culturing the RPE linage cells in NA devoid of activin A.  Thus, copending claim 25 discloses all of the steps and RPE product of instant claim 18.  Copending claim 25 is silent as the express and secretion patterns of PEGF and VEGF as recited in the instant claim 18.  However, the methods are the same and result in the same product.  As such, absent evidence to the contrary, the method of the RPE produced by the same method should have identical functional properties, i.e. PEGF and VEGF expression and secretion.  Thus instant claim 18 is an obvious variant of copending claim 25
Copending claim 25 discloses Activin A as recited in instant claim 19.
Copending claim 25 discloses NA as recited in instant claim 21.
Copending claim 25 discloses embryonic stem cells as recited in instant claim 22.
Instant claims 23 and 24 recite wherein clauses describing culture parameters of the ES cells prior to the differentiation stems recited in the base claim 18.  These claims do recite an active step added to the method and thus are solely descriptive of the ES cell.  Further these prior culture conditions do not change the structure or function of the ES cell prior to its use in the differentiation method of base claim 18.  As such, these do not impart and further structural or functional limitations to instant claims 23 and 24 and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 19, 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
When a recitation has been newly added to the claims by amendment, the specification, as originally filed, is reviewed to determine if the newly added recitation has adequate written support.  Adequate written support can be explicit or implicit.
Claim 18, and therefore dependents, newly recite, “the ratio of apical secreted PEDF to basal secreted PEDF is between about 1 to about 7, and the ration of basal 
Thus the above new recitation constitutes new matter because the specification as originally filed provides neither explicit nor implicit support for it.

Examiner’s Comment
The closest prior art is US 8,956,866, effectively filed 4/18/2007.  The patent discloses a method for promoting directed differentiation of human pluripotent stem cells into retinal pigment epithelium (RPE) fate, the method comprising: (a) culturing human pluripotent stem cells in a medium supplemented with nicotinamide (NA) (i.e. a medium comprising a differentiation agent but devoid of a member of the TGFbeta 

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632